Citation Nr: 0306080	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  95-42 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
fracture of the right femoral head, evaluated as 60 percent 
disabling from June 1994 through May 17, 2000.

2.  Entitlement to an increased rating for residuals of 
fracture of the right femoral head, status post right total 
hip replacement, evaluated as 60 percent disabling from July 
2001 through March 2002 and 30 percent disabling since April 
1, 2002, to include the issue of whether the rating reduction  
to 30 percent was proper.

3.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran had active service from January 1984 to October 
1984.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 1995 rating decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO increased 
the rating for lumbosacral strain to 20 percent disabling, 
and denied claims for a rating in excess of 30 percent for 
residuals of fracture of the right femoral head and 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  In January 1997, the RO increased 
the rating for residuals of fracture of the right femoral 
head to 60 percent disabling effective to the date of claim.  
In an October 1998 decision, the Board denied the TDIU claim 
holding that the veteran was engaged in substantially gainful 
employment, and remanded the increased rating issues for 
additional development.  The Board remanded the claims again 
in September 2000.  

On May 18, 2000, the veteran underwent a right total hip 
replacement.  In August 2001, the RO assigned a total 
temporary convalescent rating effective May 18, 2000 followed 
by a schedular 100 percent rating under Diagnostic Code 5054.  
This rating remained in effect to July 1, 2001 at which time 
a 60 percent rating was assigned.  A January 2002 RO rating 
decision reduced the 60 percent rating for residuals of 
fracture of the right femoral head, status post hip 
replacement to 30 percent which became effective April 1, 
2002.  The Board has rephrased the issues listed on the title 
page to reflect the ratings in effect (absent the 100 percent 
rating) as well as the issue as to whether the rating 
reduction was proper.  See A.B. v. Brown, 6 Vet. App. 35, 38 
(1993) (on a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded).


FINDINGS OF FACT

1.  Prior to May 18, 2000, the veteran's right hip disability 
was manifested by chronic right hip pain, significant loss of 
range of motion with flexion and rotation contractures, 
marked post-traumatic changes, avascular necrosis and 
collapse of the femoral head with malunion and loosening of 
his Richard's compression screw and plate.

2.  Since July 1, 2001, the veteran's right hip disability, 
status post total hip replacement, has been manifested by 
intermittent right hip pain, range of motion measured as 5-90 
degrees of flexion, 40 degrees of abduction, 5 degrees of 
adduction, 40 degrees of external rotation and neutral 
internal rotation with additional non-quantifiable functional 
disability on use.  

3.  The right hip disability has demonstrated sustained 
improvement since the right total hip replacement on May 18, 
2000 with an overall disability that is moderately severe in 
nature.

4.  The veteran's low back disability is manifested by 
chronic low back pain, muscle spasm and significant loss of 
range of motion with exacerbation of symptoms during flare-
ups of disability; functionally, his overall disability more 
closely approximates severe limitation of lumbar spine 
motion.


CONCLUSIONS OF LAW

1.  For the time period prior to May 18, 2000, the criteria 
for a rating in excess of 60 percent for residuals of 
fracture of the right femoral head have not been satisfied.  
38 U.S.C.A. § 1155 (West 1991); 38 U.S.C.A. § 5107(b) (West 
Supp. 2001); 38 C.F.R. §§ 3.321(b), 4.40, 4.45, 4.71a, 
Diagnostic Codes 5250, 5254, 5255 (2001).

2.  For the time period of July 1, 2001 to April 1, 2002, a 
rating in excess of the 60 percent schedular rating for right 
hip disability is not warranted under applicable schedular 
criteria. 38 U.S.C.A. § 1155 (West 1991); 38 U.S.C.A. 
§ 5107(b) (West Supp. 2001); 38 C.F.R. §§ 3.321(b), 4.40, 
4.45, 4.71a, Diagnostic Codes 5054, 5250, 5254, 5255 (2001).

3.  Effective April 1, 2002, the status post right total hip 
replacement is 50 percent disabling according to applicable 
regulatory criteria.  38 U.S.C.A. § 1155 (West 1991); 
38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. §§ 
3.105(e), 3.321(b), 3.344(a), 4.40, 4.45, 4.71a, Diagnostic 
Codes 5054, 5250, 5254, 5255 (2001). 

4.  Lumbosacral spine disability is 40 percent disabling 
according to applicable regulatory criteria.  38 U.S.C.A. 
§ 1155 (West 1991); 38 U.S.C.A. § 5107(b) (West Supp. 2001); 
38 C.F.R. Part 4, §§ 3.321(b), 4.40, 4.45, 4.7, 4.71a, 
Diagnostic Code 5292 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000.  In pertinent part, 
this law redefines VA's notice and duty to assist 
requirements.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  The RO has enacted regulations to 
implement the provisions of the VCAA.  66 Fed. Reg. 45620-
45632 (Aug. 29, 2001).  These changes in law are potentially 
applicable to the claims on appeal.  See  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA.  
By virtue of a Statement of the Case (SOC) and multiple 
Supplemental Statements of the Case (SSOC), the RO has 
advised the veteran (and his representative) of the Reasons 
and Bases in denying the benefits sought.  During the appeal 
period, the RO has obtained all records and information 
identified by the veteran as relevant to his claim on appeal.  
The Board remanded this case in October 1998 and September 
2000 in order to obtain a medical examination report which 
was sufficient for rating purposes.  See 38 C.F.R. §§ 4.2, 
4.40 and 4.45 (2001).  The Board has closely reviewed the 
August 2001 VA joints examination report with addendum in 
November 2001, and finds that these examination reports are 
sufficient for rating purposes, and that the examination 
reports pertaining to the right hip disability are as full 
and complete as those used to establish the 60 percent 
rating.  The Board further notes that recent private clinical 
findings reflect additional improvement in right hip and back 
symptoms since the last VA examination.  These records, which 
were submitted by the veteran, may be reviewed by the Board 
without referral to the RO because of new rules amending 38 
C.F.R. § 20.1304, published on January 23, 2002, that are 
applicable to the claim on appeal.  The Board, therefore, 
finds that further development or examination is not 
warranted.

In August 2001, the RO proposed the reduction in the 
veteran's 60 percent disability evaluation for his right hip 
disability to a 30 percent rating.  In October 2001, the 
veteran was notified by letter of the contemplated reduction 
which provided detailed reasons therefor, and given 60 days 
for the presentation of additional evidence to show that his 
compensation payments should be continued at their present 
level.  The veteran was also to be informed that his benefits 
would continue until a predetermination hearing was conducted 
if such request was made within 30 days from the date of the 
notice.  He was also notified that, if additional evidence 
was not received within the 60-day period and no hearing is 
requested, a final rating action would be taken and the award 
would be reduced effective the last day of the month in which 
the 60-day period from the date of notice expired.  On 
January 9, 2002, the veteran was notified of the RO's 
decision to reduce his evaluation for right hip disability 
from 60 percent to 30 percent, and the effective date of the 
rating reduction was established as April 1, 2002.  The 
Board, therefore, finds that the RO's reduction of the 
evaluation of the veteran's right hip disability was 
procedurally in accordance with the provisions of 38 C.F.R. § 
3.105.

As this case has been fully developed, proper notice has been 
issued and there are no outstanding requests to obtain 
additional evidence or information, the Board finds that no 
reasonable possibility exists that any further assistance 
would aid the veteran in substantiating his claims. 

II.  Factual Summary

The veteran claims that he is entitled to increased ratings 
for right hip and lower back disabilities.  Briefly 
summarized, his service medical records reflect that he 
incurred a Garden Stage III fracture of his right femoral 
neck in April 1984.  He subsequently underwent an open 
reduction and internal fixation of the right femur.  His 
fracture was noted as healing at the time of his discharge.  

Post-service, the veteran's private clinical records and VA 
examination reports reveal a well documented complaint of 
right hip pain which was exacerbated upon prolonged weight 
bearing activities, such as walking and standing.  He walked 
with a marked limp to the right leg, and required the use of 
a cane to assist in ambulation.  He had a re-injury to the 
hip in April 1985 which was thought to be a possible stress 
refracture in the area of the femur.  Thereafter, his x-ray 
examinations revealed cystic degeneration of the subcondyle 
bone of the acetabulum and sclerotic changes of the 
acetabulum.  His Richard's compression screw and plate 
appeared to be loosened and bent.  He was noted to have 
definite atrophy of the gluteal muscle of the right thigh 
with pain demonstrated on range of motion testing.  An 
October 1985 report from Kimbrough Army Community Hospital 
reflected impressions of fracture of the base of the right 
femur neck with incomplete healing, and right hip pain 
probably secondary to loosened hardware and possible nonunion 
of the right femur neck.  It was also noted that his low back 
pain may have been related to a gait change.

The claim on appeal stems from a VA Form 21-8940 filing, 
requesting increased compensation based on unemployability, 
received in June 1994.  At that time, the veteran was in 
receipt of a 30 percent rating for his right hip disability 
and a non-compensable rating for his low back disability.  On 
VA joints examination, dated in November 1994, he complained 
of pain in both knees and groins, his right thigh and his low 
back.  His physical examination revealed no deformity or 
swelling of the right hip with flexion to 80 degrees and 
abduction to 30 degrees.  His left hip demonstrated flexion 
to 120 degrees, but abduction was not tested due to his 
inability to weight bear on the right side.  His knee joints 
revealed no swelling or deformity.  He had right knee range 
of motion of 100 degrees of flexion with extension from 0 to 
155 degrees.  His left knee extension to flexion was 0 to 140 
degrees.  An examination of his lumbar spine showed a slight 
postural abnormality without deformity.  However, the 
musculature of the back, particularly the thoracic portion of 
the right paraspinal muscle, was severely spastic.  The 
lumbar spine showed forward flexion to 90 degrees, backward 
extension to 2 degrees, lateral flexion to 20 degrees 
bilaterally with discomfort, and rotation to 40 degrees 
bilaterally with discomfort.  His x-ray examinations were 
significant for a healed right proximal femoral fracture, 
small effusion of the right knee, an identified thirteen-rib 
bearing vertebrae and a transitional lumbosacral vertebrae.  
He was given the following diagnoses:

1) injury to the right hip resulting in 
fracture of the upper third of right femur;
2) status post plate insertion of the right 
femur;
3) arthralgia of right hip, left hip and both 
knees likely secondary to injury; and 
4) low back pain with severe right paraspinal 
muscle spasm, especially on the thoracic part 
of the spine, probably secondary to injury of 
the right femur.

In an October 1995 rating decision, the RO increased the 
rating for lumbosacral strain from 0 to 20 percent disabling.  
The RO also denied a rating in excess of 30 percent for 
residuals of fracture of the femoral head.

Clinical records from Southwest Medical Center reflect that 
the veteran presented in September 1995 with complaint of 
increased pain in the right hip, pelvic area and knee.  He 
underwent physical therapy involving moist heat and non-
steroidal anti-inflammatories, and an investigative x-ray 
examination was suggestive for vascular necrosis of the right 
femoral head.  His examination revealed right hip abduction 
to only 30 degrees and straight leg raising to 40 degrees 
with pain.  His right femoral head was painful to palpation.  
He was referred to an orthopedic surgeon for evaluation and 
treatment with possible right hip replacement.  

An October 1995 examination by A. Avolio, Jr., M.D., 
confirmed the presence of avascular necrosis of the right 
femoral head with a narrowing of the articular cartilage of 
the right hip area.  There was also cystic formation of the 
femoral head and of the acetabulum.  On physical examination, 
the veteran had pain in the groin on range of motion.  He was 
able to abduct to about 25-30 degrees.  He had pain with 
flexion at about 70 degrees with painful internal rotation of 
the hip.  He was advised of the need for total hip 
replacement in the near future.  In December 1995, the 
veteran's work attendance was limited to 32 hours per week by 
physician advice due to his hip condition.  His physician 
later recommended a permanent light duty desk job which 
precluded him from standing, walking or lifting for long 
periods of time.

A February 1996 examination by Douglas T. Corwin, M.D., noted 
that the veteran was doing fairly well working 32 hours, but 
was having increasing difficulties.  On examination, the 
examiner estimated a 1/2 inch shortening discrepancy of the 
right leg compared to the left.  The veteran demonstrated 
marked limitation of abduction of the hip, but was able to 
flex to 90 degrees without much difficulty.  His external 
rotation in both flexion and extension was restricted and 
painful.  The examiner provided opinion that the veteran 
manifested degenerative arthritis in his right hip which 
appeared to be due to avascular necrosis of the femoral head.  
It was recommended that the veteran have a trial of non-
steroidal anti-inflammatory medication due to the fact that 
he was very young for a hip replacement.  If unsuccessful, 
then the hip replacement was deemed a reasonable treatment.  
He didn't appear to be a bone-grafting candidate as the 
femoral head was beginning to collapse laterally.  
Arthrodesis was another option but would result in total loss 
of motion.

In April 1996, the veteran appeared and testified at a 
personal hearing before the RO.  He indicated that he was 
placed on permanent light duty at his postal service job due 
to his hip condition.  He termed his new work status as 
"marginal" employment.  He described difficulty with 
walking and standing due to pain in his right hip, groin and 
knee.  He had a 1/2 inch shortening of his leg which caused him 
to limp.  He was unable to stand for long periods of time.  
He was working a 40-hour week in a sedentary position.  He 
was having difficulty driving the one-hour distance to his 
work facility.  He had been diagnosed with avascular necrosis 
and advised of the need for a hip replacement.

On VA joints examination in April 1996, the veteran reported 
essentially constant pain on the right in the groin which was 
exacerbated by standing and walking.  He was working light 
duty at the post office, but was having problems making it 
through the day.  He was not using an assistive walking 
device.  He denied bowel, bladder or sexual dysfunction.  On 
physical examination, he ambulated without gait deviation but 
slight Trendelenburg on the right.  His cadence was even but 
slow.  There were no postural or joint deformities.  He could 
heel-toe and tandem walk.  His foot was slightly more 
externally rotated on the right than on the left.  His 
lumbosacral spine showed normal range of active motion.  His 
right leg was 1-centimeter shorter than the left.  He had a 
negative straight leg-raising test.  There was no clonus of 
either ankle.  His toes were down bilaterally.  All reflexes 
were 2+ and symmetrical.  His lower extremity dermatomes were 
intact to light touch and his lower extremities were 5/5 with 
the exception of 4/5 right hip flexors with pain.  His right 
knee range of motion and strength was totally normal and 
there was no instability.  He had some diffuse anterior knee 
pain which could not be localized.  His right hip showed 
flexion to 95 degrees with pain and extension to 0 degrees.  
He lacked 10 degrees of internal rotation and was unable to 
get to neutral.  He had an external rotation contracture of 
10 degrees.  His motion was from 10 to 45 degrees in 
rotation.  He could abduct to 30 degrees with pain.  His 
adduction was neutral.  His x-ray examinations showed a 
normal spine and right knee.  He had avascular necrosis (AVN) 
of the right femur with changes on both sides of the joint, 
and a crescent sign with collapse of the femoral head.  He 
was given a diagnosis of AVN right femoral head on both sides 
of the joint.

By hearing officer decision dated in January 1997, the 
veteran was assigned a 60 percent rating for right hip 
disability as more closely analogous to fracture of the 
surgical neck of the femur or with false joint, pursuant to 
Diagnostic Code 5255, effective to the date of claim.

The veteran's subsequent private clinical records reveal an 
attempt to conservatively treat the veteran's severe right 
hip degenerative joint disease and avascular necrosis short 
of hip replacement. 

The veteran underwent another VA joints examination in June 
1999.  He reported daily and nearly constant deep aching pain 
involving his back, buttocks, posterior thigh and, sometimes, 
his right shin and foot.  He had constant pain in his right 
groin and the lateral aspect of the proximal thigh near the 
right greater trochanter.  This hip pain, which also traveled 
toward the medial aspect of his right knee and caused him to 
limp, was increased by weight-bearing and attempted motion of 
the right knee.  His right leg lower extremity felt weaker 
and stiffer than the left.  He had difficulty sitting in one 
location more than 30 minutes, and could only stand for a few 
moments.  His right lower extremity seemed shorter due to 
flexion contractures at the hip and right knee.  He felt his 
mail handler position was in jeopardy due to his limitations.  
He carried a cane in his left hand.  He took 800-milligram 
tablets of Ibuprofen, especially at nighttime.

On physical examination, the veteran weighed in at 245 
pounds.  He was able to stand without assistance but did so 
with approximately 15 degrees of flexion at the low back and 
preferred to lean to the left to reduce weight bearing on the 
right leg.  His non-assisted walking demonstrated a right 
gluteal lurch with substantial antalgia favoring the right.  
His gait pattern was improved with use of a cane but the 
gluteal lurch and antalgia persisted.  There was no atrophy 
or asymmetry of the low back muscles, but there was spasm of 
the left paraspinal muscles from L3 to the sacrum and spasm 
of the right paraspinal muscles throughout much of the lumbar 
spine.  There was tenderness in the midline from L4 to the 
sacrum and tenderness at the lumbosacral junction and over 
each posterior superior iliac spine, especially on the right.  
With forward flexion of the low back, he could move from his 
position of comfort at 15 degrees of flexion to total flexion 
of the low back of 60 degrees.  He was able to stand erect 
bringing the spine to 0 degrees of flexion, but could hardly 
bring the spine into extension.  Lateral flexion was 
uncomfortable and restricted to 15 degrees bilaterally.  
Rotation of the spine was performed with less discomfort to 
approximately 20 to 25 degrees on each side.  He had a mature 
10-inch scar about the lateral thigh.  There was tenderness 
to palpation in each groin but especially on the right.  
Flexion of the right hip was from 10 to 85 degrees compared 
to 0 to 125 degrees on the left.  He had a right hip flexion 
contracture of -10 degrees, and left hip extension was not 
measured.  Adduction was 10 degrees on the right and 25 
degrees on the left.  Right and left abduction was 25 and 45 
degrees, respectively.  He had an external rotation 
contracture of the right hip that resulted in -5 degrees of 
internal rotation.  His internal rotation to the left hip was 
40 degrees.  External rotation was 40 degrees on the right 
and 60 degrees on the left.  There was no appreciable 
effusion or local heat of either hip joint.  His right lower 
extremity measured 5/8 inches shorter than the left when 
measured from the anterior superior iliac spine to the medial 
malleolus, but visually appeared shorter due to the flexion 
contractures at the right hip and knee.  His right thigh 
measured 3 inches less in circumference than the left at 6 
inches above the kneecaps.  His right calf was 1.75 inches 
less in circumference at 3 inches below the tibial tubercle.  
Deep tendon reflexes at the knees were symmetric and brisk at 
2+.  His ankle reflexes were absent even with reinforcement.  
Following review of the veteran's previous x-ray films, the 
examiner offered diagnoses of healed fracture of the right 
proximal femur/hip with retained internal fixation hardware, 
malunion, avascular necrosis and advanced and marked 
degenerative (post-traumatic) arthritis of the right hip 
joint.  The examiner also gave a diagnosis of low back pain 
with no evidence of radiculopathy, and offered the following 
opinion:

"In my opinion, the symptoms of pain as 
described by this veteran are supported by the 
clinical and radiographic findings.  In my 
opinion, this pain significantly limits his 
functional ability at baseline and especially 
during flare-ups.  It is my impression that 
the veteran is not employable for any 
conventional type of work and that the 
disability is substantial."

The record next reflects that the veteran underwent right 
total hip replacement with removal of plates and screws in 
May 2000.  

The veteran was afforded VA joints examination in November 
2000 for further clarification regarding the extent, if any, 
of functional loss of use of his right hip and low back.  He 
reported frequent right leg give-way secondary to pain, and 
felt he had a lack of endurance and excess fatigability.  
This disability severely affected his ability to ambulate and 
limited the kind of job activities in which he could 
participate.  Even after his recent total hip replacement, he 
remained in a sedentary job at the post office and continued 
to ambulate with a cane.  He was able to walk 100 yards 
before taking a break.  His pain had decreased to "7/10" 
which accompanied a decrease in narcotics use to one tablet 
per day.  He no longer felt instability and had slight 
improvement with his endurance and fatigability.  The range 
of motion in his back was decreased when turning to the right 
or twisting coronally to the right side, and decreased more 
considerably during flare-ups.  

On physical examination, the veteran weighed approximately 
250 pounds.  He walked with a cane and Trendelenburg-type 
gait.  He was able to stand unassisted, but leaned forward 
approximately 10 degrees with an exaggerated lumbar lordosis.  
He was mildly tender over the spinous process of L3.  His 
lumbar spine range of motion was limited to 50 degrees of 
flexion and 10 degrees of extension.  His lateral flexion was 
30 degrees on the left and 20 degrees on the right.  His 
rotation was 30 degrees on the left and 20 degrees on the 
right.  His right hip flexion was approximately 5-90 degrees, 
his internal rotation only to neutral, and his external 
rotation was to 40 degrees.  His left hip flexion was to 100 
degrees, internal rotation was to 45 degrees and external 
rotation painless to 45 degrees.  His motor examination was 
5/5 throughout with 2+ dorsalis pedis and posterior tibial 
pulses.  He had diffusely decreased sensation in the right 
foot compared to the left in the deep and superficial 
peroneal nerve distributions and his sural and saphenous 
nerve distributions which also corresponded to the L4, L5, 
and S1 distributions.  However, the difference was only 
slight with no frank numbness.  He had no evidence of clonus.  
He toes were down going with brisk 2+ patellar tendons and 
Achilles tendons bilaterally.  His x-ray examination showed a 
proximal porus-coated non-cemented total hip replacement.  It 
appeared that the bone had not filled distally and had a 
proximal fit which, according to the examiner, could explain 
some of the veteran's continued groin and thigh pain.  His 
lumbar spine x-ray was unremarkable.  He was given diagnoses 
of post right hip total joint arthroplasty secondary to 
avascular necrosis post-traumatic, and low back strain 
symptoms with limited range of motion secondary to pain.  It 
was noted that the veteran's use of a cane disrupted his 
biomechanics and caused him to strain his back.

In August 2001, the examiner who conducted the November 2000 
VA joints examination noted that the previous examination 
revealed right hip adduction to 5 degrees and abduction to 40 
degrees.  It was noted that fatigability to abduction of the 
hips was demonstrated secondary to weak abductors, some pain 
with internal rotation, and a Trendelenburg gait on 
ambulation.  Absent examination during a time of flare-up, 
the examiner was unable to provide any more information on 
weakened movement, excess fatigability and incoordination 
other than reporting the history provided by the veteran.  
The veteran did state that, during a flare-up of back pain, 
he needed to basically lie flat for a period of time on the 
floor.



A January 2002 RO rating decision reduced the 60 percent 
rating for residuals of fracture of the femoral head to 30 
percent effective April 1, 2002.

A February 2002 letter from Dr. Avolio notes that the veteran 
has been doing fairly well since his hip replacement.  There 
is continued decreased range of motion and occasional pain, 
and light duty restrictions.  An attached medical restriction 
form from the United States Postal Service reveals the 
veteran is limited to an 8-hour working day with a maximum of 
6 hours of sitting and 1 hour each of walking and standing.  
He is prohibited from pushing, pulling and/or lifting more 
than 15 lbs.  Furthermore, he is also prohibited from 
squatting, kneeling and climbing.

III.  Increased rating

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West Supp. 2001).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of 


records generated in proximity to and since the claims on 
appeal.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2001).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2001).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.

The new regulatory provisions promulgated by VA includes the 
following definitions of the competency of evidence: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, 


training, or experience.  Lay evidence is 
competent if it is provided by a person who 
has knowledge of facts or circumstances and 
conveys matters that can be observed and 
described by a lay person.

66 Fed. Reg. at 45631 (to be codified at 
38 C.F.R. §3.159(a)).

A.  Right hip disability

Prior to May 18, 2000, the veteran was assigned a 60 percent 
rating for right hip disability by analogy to fracture of the 
surgical neck of the femur or with false joint pursuant to 
Diagnostic Code 5255.  See January 1997 Hearing Officer 
Decision.  The severity of a hip disability is ascertained, 
for VA rating purposes, by application of the criteria set 
forth in VA's Schedule for Rating Disabilities at 38 C.F.R. 
§ 4.71a.  A 70 percent rating would be warranted for 
intermediate ankylosis of the hip (Diagnostic Code 5250).  An 
80 percent rating would be warranted for flail hip joint or 
fracture of the shaft or anatomical neck of the femur with 
non-union, with loose motion (Diagnostic Code 5254).

The evidence in this case demonstrates that, prior to total 
hip replacement in May 2000, the veteran's right hip 
disability was manifested by pain, substantial loss of range 
of motion, flexion and rotation contractures, and antalgic 
gait.  His symptoms were exacerbated on use.  The structural 
integrity of his right hip was compromised by avascular 
necrosis, advanced and marked post-traumatic arthritis, 
collapse of the femoral head and malunion with loosening of 
his Richard's compression screw and plate.  On this basis, 
the RO assigned the 60 percent rating in effect as analogous 
to fracture of the surgical neck of the femur or with false 
joint.  The evidence, however, does not demonstrate actual 
ankylosis of the hip, flail hip joint or fracture of the 
shaft or anatomical neck of the femur.  See Shipwash v. 
Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988) (ankylosis 
refers to immobility and consolidation of a joint due to 
disease, injury, or surgical procedure).  Absent such 


findings, the Board finds no basis upon which to award a 
rating in excess of 60 percent for the veteran's right hip 
disability prior to May 18, 2000.

On May 18, 2000, the veteran underwent right total hip 
replacement with removal of plates and screws from his 
previous surgical correction.  He was in receipt of a total 
rating effective from May 18, 2000 to July 1, 2001.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5054 (2001).  Upon 
completion of the one year period mandated by Code 5054, the 
RO assigned a 60 percent schedular rating, again citing to 
Code 5255.  This remained in effect to April 1, 2002 at which 
time a decision implementing a rating reduction to 30 percent 
became effective.  38 U.S.C.A. § 3.105(e) (2001).  Post-
surgery, the RO adjudicated the veteran's right hip 
disability under the criteria of Diagnostic Code "5054-
5255."

The provisions of Diagnostic Code 5054, pertaining to rating 
of hip replacement (prosthesis) provide as follows:

Following implantation of prosthesis with 
painful motion or weakness such as to require 
the use of crutches ................ 90

Markedly severe residual weakness, pain or 
limitation of motion following implantation of 
prosthesis ............................. 70

Moderately severe residuals or weakness, pain 
or limitation of motion ................................................................ 
50

Minimum rating ..................................................... 30

While the RO decided to rate the veteran's residuals of right 
total hip replacement by analogy to Diagnostic Code 5255, the 
provisions of Diagnostic Code 5054 speak directly to rating 
hip replacement residuals, and the application of an 
analogous rating is inappropriate on the facts of the post-
surgical findings.  38 C.F.R. § 4.20 (2001).



Post-surgery, the veteran's VA examinations in August and 
November 2001 demonstrated that he was capable of weight-
bearing although he ambulated with a Trendelenburg-type gait 
and used a cane for assistance.  He denied instability, and 
noted some improvement in endurance and fatigability.  He 
reported "7/10" pain.  His right hip motion measured as 
flexion to 90 degrees, internal rotation to neutral, external 
rotation to 40 degrees, adduction to 5 degrees and abduction 
to 40 degrees.  His motor strength was 5/5.  He had 
additional, but non-quantifiable, functional disability on 
use.  The February 2002 letter from Dr. Avolio notes that the 
right hip disability was doing "fairly well" with continued 
decreased range of motion and "occasional" pain.  Clearly, 
even if Code 5255 were for application, the veteran would not 
be entitled to a rating in excess of the 60 percent assigned 
by the RO.

Rating the condition under Code 5054, the Board finds that, 
following the cessation of the schedular 100 percent rating 
in July 2001, the veteran's the right hip disability has 
demonstrated sustained improvement since the right total hip 
replacement with an overall disability that is moderately 
severe in nature.  In this respect, the veteran has 
experienced an improvement in pain symptoms, functional 
disability, and range of motion as compared to the 
presurgical condition of the hip.  He no longer demonstrates 
instability nor compromise of structural integrity caused by 
avascular necrosis, degenerative changes of his right hip 
bone and the loosening of his previous stabilization devices 
of Richard's compression screw and plate.  The evidence also 
demonstrates that this improvement occurred while the veteran 
had returned to a level of physical exertion that was 
appropriate to his right hip disability.  

As such, the veteran's right hip disability following the 
cessation of his 100 percent schedular rating in July 2001 is 
properly evaluated as 50 percent disabling under Diagnostic 
Code 5054.  The Board, therefore, agrees with the RO that a 
rating reduction is proper, but finds that the appropriate 
evaluation is 50 percent under 


Diagnostic Code 5054 rather than an inappropriate analogous 
30 percent rating under Diagnostic Code "5054-5255."  

The Board further finds that the preponderance of the 
evidence weighs against a rating in excess of 50 percent for 
right hip disability currently.  In this respect, the 
veteran's right hip motion reported above falls well short of 
being "markedly severe" even with consideration of his non-
quantifiable functional disability on repeated use.  See 38 
C.F.R. § 4.71, Plate II (2001) (full range of motion of the 
hip is measured from 0 degrees to 125 degrees in flexion and 
0 degrees to 45 degrees in abduction).  Physical examination 
findings of 5/5 strength with non-quantifiable weakness on 
use also falls well short of being "markedly severe."  
Furthermore, there is no evidence of actual ankylosis of the 
hip, flail hip joint or fracture of the shaft or anatomical 
neck of the femur.  Accordingly, there is no basis to 
consider alternative ratings under Diagnostic Code 5250, 5254 
and 5255. 

In so holding, the Board notes that the veteran is competent 
to describe his right hip symptoms.  In fact, the veteran's 
report of symptoms has been credible and supported by the 
examination findings of record.  His opinion that his 
disability warrants an even higher rating, however, is not 
supported by the schedular criteria pertaining to his right 
hip disability.  The Board also notes that the veteran's 
right lower extremity shortening, which has been measured as 
5/8 of an inch, does not meet the minimum 11/4 inch discrepancy 
required for a 10 percent rating under Diagnostic Code 5275.  
Taking all the evidence into consideration, the Board finds 
that the preponderance of the evidence of record shows that 
the veteran's 60 percent rating for right hip disability 
requires reduction to a 50 percent rating consistent with the 
procedural requirements pertaining to rating reductions.  
Accordingly, there is no doubt to be resolved in his favor.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).

B.  Lumbosacral strain

The veteran also contends that he is entitled to a rating in 
excess of 20 percent for his service connected low back 
disability.  His disability primarily encompasses limitation 
of motion and lumbosacral strain.  The RO has assigned the 20 
percent rating pursuant to Diagnostic Code 5295 which 
contemplates lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2001).  A 40 percent disability rating would be warranted 
for severe limitation of motion of the lumbar spine 
(Diagnostic Code 5292) and severe lumbosacral strain 
(Diagnostic Code 5295).

The veteran complains of constant low back pain and 
restricted range of motion which is exacerbated during flare-
ups of disability.  His VA examinations in 1994 and June 1999 
documented significant muscle spasm throughout his lumbar 
spine.  He demonstrated lumbar spine motion ranging from 60-
90 degrees of flexion, 0-2 degrees of extension, 15-20 
degrees of lateral flexion, 20-40 degrees of rotation and a 
15 degree exaggerated lumbar lordosis on standing.  After his 
hip replacement in May 2000, he demonstrated 50 degrees of 
flexion, 10 degrees of extension, 30 degrees of left lateral 
flexion and rotation, 20 degrees of right lateral flexion and 
rotation, and a 10 degree exaggeration of lumbar lordosis on 
standing.  Throughout the appeal period, he has consistently 
reported decreased range of motion with fatigability and 
decreased endurance on prolonged use.  The Board applies the 
benefit of the doubt rule in favor of the veteran by finding 
that, with consideration of his credible report of functional 
impairment on use, the veteran's overall disability more 
closely approximates severe limitation of lumbar spine 
motion.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. 
§§ 4.40, 4.45 (2001).  Thus, a 40 percent rating is warranted 
under Diagnostic Code 5292.  This is the highest rating under 
this diagnostic code.  This is also the highest rating for a 
lumbosacral strain pursuant to Diagnostic Code 5295.

The Board, however, finds no basis for a higher still rating.  
The veteran has not been diagnosed with intervertebral disc 
disease and has otherwise not demonstrated any neurologic 
deficits.  Thus, an alternative 60 percent rating under 
Diagnostic Code 5293 is not for consideration.  The Board 
finds no other schedular criteria 


applicable to the case at hand.  In making this assessment, 
the Board has relied upon the veteran's descriptions of his 
low back symptoms during flare-ups in awarding his 40 percent 
rating.  Based upon his report of symptoms and the provisions 
of 38 U.S.C.A. § 5107(b) (West Supp. 2001) and 38 C.F.R. §§ 
4.40, 4.45, he has been awarded the maximum rating for 
limitation of motion.  The medical findings, however, do not 
support a basis for further compensation.

The Board finally notes that the RO has not referred the 
veteran's claim to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  A referral under this provision is only 
warranted where the disability in question presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  While the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
address referral under where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  The record demonstrates that, 
despite the severity of his symptoms, the veteran has been 
able to maintain employment at the U.S. Postal Service in a 
sedentary capacity.  As found by the Board in its October 
1998 decision, he earns an annual income exceeding $25,000 
per year.  During the appeal period, he had one period of 
hospitalization in order to have his total hip replacement 
performed at which time he was awarded a total compensation 
rating.  His 60 and 40 percent schedular ratings for right 
hip and low back disability, respectively, adequately 
compensate him for his impairment in earning capacity.  See 
generally 38 C.F.R. § 4.1 (2001).  Having reviewed the record 
with these mandates and facts in mind, the Board finds no 
basis for further action on this question.



ORDER

Prior to May 18, 2000, a rating in excess of 60 percent for 
residuals of fracture of the right femoral head is denied.

For the time period of July 1, 2001 to April 1, 2002,  a 
rating in excess of 60 percent for status post right total 
hip replacement is denied.

In lieu of the reduction to 30 percent, a 50 percent 
schedular rating for status post right total hip replacement 
is granted.

An increased rating to 40 percent for lumbosacral strain is 
granted.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

